845 So.2d 1016 (2003)
Bernard GRAHAM, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-1024.
District Court of Appeal of Florida, Third District.
May 28, 2003.
Bernard Graham, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before LEVY, RAMIREZ, and WELLS, JJ.
PER CURIAM.
As the merits of an order denying a motion to mitigate sentence under Florida Rule of Criminal Procedure 3.800(c) are not subject to appellate review, the appeal is dismissed. See Lewis v. State, 778 So.2d 537 (Fla. 3d DCA 2001).